Citation Nr: 0943265	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-10 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) benefits. 


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

Of record is a DD Form 214 showing that the Veteran had 
active duty service from September 1971 to November 1973 with 
almost 8 years additional active service.  He died in July 
2005.  The appellant is the Veteran's ex-wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 administrative 
decision by a Regional Office (RO) of VA, which found that 
the appellant cannot be recognized as the surviving spouse of 
the Veteran.  A notice of disagreement was received in 
November 2006, a statement of the case was issued in March 
2007, and a substantive appeal was received in April 2007.

Although a Board hearing was requested on the appellant's VA 
Form 9, received by VA in April 2007, the appellant failed to 
report for her scheduled September 2009 hearing.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 1961.

2.  The Veteran and the appellant were divorced June 1986.

3.The Veteran died in July 2005.

4.  At the time of the Veteran's death, the Veteran and the 
appellant were not married, and there is no contention or 
evidence that they had attempted to remarry or enter into a 
common-law marriage.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the Veteran have not been met.  38 
U.S.C.A. §§ 101, 103, 1310, 1318, 1521, 1541, 5121 (West 
2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

In this case, the Board finds that the law and not the 
evidence is dispositive.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002) (stating VCAA 
has no effect on appeal limited to interpretation of law); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (stating VCAA 
not applicable where law, not factual evidence, is 
dispositive).  Therefore, the Board finds that no further 
action is necessary to inform or assist the appellant in the 
development of this appeal.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Laws and Regulations

Dependency and indemnity compensation (DIC), death pension, 
and accrued benefits are payable to a "surviving spouse" who 
meets the legal criteria for entitlement to such benefits.  
38 U.S.C.A. §§ 1310, 1318, 1521, 1541, 5121.  The term 
"surviving spouse" includes: (1) a person of the opposite sex 
whose marriage to the Veteran meets the requirements noted in 
38 C.F.R. § 3.1(j); (2) who was the spouse of the Veteran at 
the time of the Veteran's death; (3) who lived with the 
Veteran continuously from the date of marriage to the date of 
the Veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
Veteran without fault of the spouse); and (4) who has not 
remarried or lived with another person of the opposite sex 
and held herself out openly to the public to be the spouse of 
such other person since the Veteran's death.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.1(j), "marriage" is defined for VA 
purposes as a marriage valid under the law of the place where 
the parties resided at the time of the marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  A valid marriage may be established by 
various types of documentary evidence together with the 
claimant's certified statement concerning the date, place, 
and circumstances of dissolution of any prior marriage, 
provided that such facts, if they were to be corroborated by 
the evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(a).  In certain cases, not 
applicable to this case as discussed below, an individual may 
be recognized as a surviving spouse of the Veteran despite an 
invalid marriage where an attempted marriage of a claimant to 
the veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid.  38 C.F.R. § 
3.52.

In jurisdictions where marriages other than by ceremony are 
recognized, the affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married and whether they were generally 
accepted as such in the communities in which they lived.  38 
C.F.R. § 3.205(a)(6).

Factual Background and Analysis

The Board notes that the appellant contends that she was 
married to the Veteran in June 1961, and divorced from the 
Veteran in June 1986.  There is no evidence or argument that 
they had attempted to remarry each other or enter a common-
law marriage prior to the Veteran's death in July 2005.  The 
appellant also stated that she was married to someone other 
than the Veteran from December 1989 to August 2000.

After reviewing the entire record, the Board concludes that 
the appellant cannot be classified as the Veteran's surviving 
spouse because she and the Veteran were legally divorced at 
the time of his death, and no evidence has been submitted to 
prove that she and the Veteran had either legally remarried 
or had resumed living together in a common law marriage by 
the time of his death, nor has the appellant made such 
assertions.  Additionally, the appellant was married to 
another individual after her divorce to the Veteran.  The 
death of the Veteran does not render his ex-wife his 
surviving spouse.  As discussed above, to be recognized as 
the Veteran's surviving spouse for the purpose of 
establishing entitlement to VA benefits, the surviving spouse 
must be a person of the opposite sex who was the spouse of 
the Veteran at the time of the Veteran's death.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50. The appellant does not meet this 
standard.

While the Board is sympathetic to the appellant's contentions 
that she was married to the Veteran for a lengthy period of 
time, including while he was on active duty service, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

In considering this issue, the Board is cognizant of 38 
C.F.R. § 3.52, noted above, which provides certain limited 
exceptions to the general definition of surviving spouse.  
While the appellant and the Veteran had been previously 
married, and children were born during the marriage, the 
appellant nonetheless may not be considered the Veteran's 
surviving spouse under 38 C.F.R. § 3.52.  When read in the 
context of the other regulations pertaining to the 
appellant's status as the Veteran's surviving spouse, it is 
evident that 38 C.F.R. § 3.52 is applicable in determining 
whether a valid marriage between the Veteran and the 
appellant can be established.  The regulation is not 
applicable if the appellant's valid marriage to the Veteran 
was terminated by divorce prior to his death, as in the 
present case.  38 C.F.R. § 3.50 still requires that the 
appellant have been the Veteran's "lawful" spouse at the time 
of his death.  In addition, 38 C.F.R. § 3.52(b) indicates 
that an impediment to a valid marriage is for consideration 
when the parties entered into the relationship.  However, 
there is no evidence that the Veteran and appellant attempted 
a remarriage after their divorce.  

For these reasons, the Board concludes that the appellant has 
no legal entitlement to recognition as the Veteran's 
surviving spouse for VA purposes.  The Court has held that in 
a case where the law, as opposed to the facts, is dispositive 
of the claim, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Consequently, her appeal must be 
denied as a matter of law. 


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of establishing eligibility for VA 
benefits is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


